Exhibit 10.1

 

 

GIGA-TRONICS INCORPORATED

 

SEVERANCE AGREEMENT

 

This Severance Agreement (the “Agreement”) is made and entered into by and
between John Regazzi (“Employee”) and Giga-tronics Incorporated, a California
corporation (the “Company”), effective as of June 23, 2020 (the “Effective
Date”). This Agreement amends and restates in its entirety the Severance
Agreement dated June 3, 2010 by Employee and the Company and supersedes any
other agreement providing similar benefits between Employee and the Company.

 

RECITALS

 

1.     It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Employee and can cause Employee to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Employee,
notwithstanding the possibility, threat or occurrence of a Change of Control.

 

2.     The Board believes that it is in the best interests of the Company and
its stockholders to provide Employee with an incentive to continue his or her
employment and to motivate Employee to maximize the value of the Company for the
benefit of its stockholders.

 

3.     The Board believes that it is imperative to provide Employee with certain
benefits upon Employee’s termination of employment without cause or, following a
Change of Control, for good reason. These benefits will provide Employee with
enhanced financial security and incentive and encouragement to remain with the
Company.

 

4.     Certain capitalized terms used in the Agreement are defined in Section 5
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.     Term of Agreement. This Agreement will terminate upon the date that all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.

 

2.     At-Will Employment. The Company and Employee acknowledge that Employee’s
employment is and will continue to be at-will, as defined under applicable law,
except as may otherwise be specifically provided under the terms of any written
formal employment agreement or offer letter between the Company and Employee (an
“Employment Agreement”). If Employee’s employment terminates for any reason,
Employee will not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, including any payments or
benefits Employee would otherwise be entitled to under his Employment Agreement,
if any.

 

-1-

--------------------------------------------------------------------------------

 

 

3.     Termination Benefits.

 

(a)     Involuntary Termination other than for Cause, Death or Disability Prior
to a Change of Control or after Twelve Months Following a Change of Control. If,
prior to a Change of Control or after twelve (12) months following a Change of
Control, the Company (or any parent or subsidiary of the Company employing
Employee) terminates Employee’s employment with the Company (or any parent or
subsidiary of the Company) without Employee’s consent and for a reason other
than (x) Cause, (y) Employee becoming Disabled or (z) Employee’s death, (any
such termination, an “Involuntary Termination”) and Employee signs, delivers and
does not revoke a separation agreement and release of claims in a form
reasonably satisfactory to the Company (the “Release”) and such Release become
irrevocable (the date when Release becomes irrevocable, “Release Date”) within
60 days following termination date (“Release Period”), then following such
termination of employment, or, if later, the effective date of the Release,
Employee will receive the following payments and other benefits from the
Company:

 

(i)     Severance. Subject to Section 9(a), Employee will be entitled to receive
continued payments of Employee’s base salary (as in effect immediately prior to
such termination) for a period of twelve (12) months (the “Severance Period” and
such payments, “Severance Payments”), less applicable withholding payable in
accordance with the Company’s normal payroll policies. Notwithstanding the
foregoing, Severance Payments shall commence to be paid immediately following
Release Date (provided if the Release Period spans two calendar years,
immediately following January 1 of the second calendar year, if later than
Release Date), with the first payment containing all of the Severance Payments
which should have been paid prior to such date but were not paid.
Notwithstanding the foregoing and except as provided by the following sentence,
if during the Severance Period Employee breaches the covenants in Section 6 or
in the Release and, if applicable, his Change in Control Non-Competition
Agreement (a “Breach”), all payments pursuant to this subsection will
immediately cease effective as of the first date of a Breach of the applicable
covenants (the “Breach Date”). Notwithstanding the preceding sentence, if
payment of the severance amounts is delayed in accordance with Section 9(a) of
this Agreement, the Company’s obligation to make Severance Payments to Employee
during the Severance Period shall not terminate pursuant to the preceding
sentence (i.e., upon the Breach Date) with respect to any Severance Payments
that have been accrued prior to the Breach Date in accordance with Section 9(a)
of this Agreement and such accrued Severance Payments shall be paid in a lump
sum payment on the date six (6) months and one (1) day following the date of
Employee’s termination of employment (or such earlier date as provided in
Section 9(a) of this Agreement).

 

(ii)     Continued Employee Benefits. During the Severance Period, the Company
will reimburse Employee for employee’s portion of premiums paid for the
continuation of benefits Employee timely elects pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) for Employee and
Employee’s eligible dependents under the Company’s Benefit Plans; provided,
however, that if during such period Employee commits a Breach, all Company
reimbursements pursuant to this subsection will immediately cease. Employee will
be solely responsible for electing such continuation coverage for Employee and
Employee’s eligible dependents.

 

-2-

--------------------------------------------------------------------------------

 

 

(b)     Involuntary Termination other than for Cause, Death or Disability or
Termination for Good Reason within Twelve Months of a Change of Control. If
within twelve (12) months following a Change of Control (A) Employee terminates
his employment with the Company (or any parent or subsidiary of the Company) for
Good Reason or (B) the Company (or any parent or subsidiary of the Company)
terminates Employee’s employment without Employee’s consent and for any reason
other than (x) Cause, (y) Employee becoming Disabled or (z) Employee’s death
(any such termination pursuant to (A) or (B), a “Change of Control
Termination”), (i) Employee shall be entitled to receive the same payment and
benefits (and under the same terms) as are provided under Section 3(a), provided
that the Severance Period shall be 15 months, instead of 12 months and (ii) 100%
of the unvested shares subject to all of Employee’s Options, 100% of the
unvested shares subject to all of Employee’s restricted stock units (“RSUs”) and
100% of any of Employee’s shares of Company common stock subject to restrictions
(the “Restricted Stock”) whether acquired by Employee on, before or after the
date of this Agreement, will immediately vest upon such termination.

 

(c)     Accrued Rights. Upon any termination of employment, Employee will be
entitled to receive all accrued vacation, expense reimbursements and any other
benefits due to Employee through the date of termination of employment in
accordance with the Company’s then existing employee benefit plans, policies and
arrangements. Employee will also receive such other compensation or benefits
from the Company as may be required by law (for example, “COBRA” coverage under
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”)).
With respect to all of Employee’s options (the “Options”) to purchase Company
common stock outstanding on the date of such termination (whether granted on,
before or after the date of this Agreement), Employee will have the period
following such termination of employment to exercise such Options that is
specified in the applicable equity plans, if any, under which the Options were
granted and in any applicable agreements between the Company and Employee. In
all other respects, such Options will continue to be subject to the terms and
conditions of the stock plans, if any, under which they were granted and any
applicable agreements between the Company and Employee. It is specifically
understood that if Employee commits a Breach, as defined below, all Options will
immediately be forfeited and Employee will have no further rights with respect
to the Options.

 

(d)     Exclusive Remedy. In the event of a termination of Employee’s employment
with the Company (or any parent or subsidiary of the Company), the provisions of
this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Employee or the Company may otherwise be entitled
(including any contrary provisions in the Employment Agreement), whether at law,
tort or contract, in equity, or under this Agreement. Employee will be entitled
to no benefits, compensation or other payments or rights upon termination of
employment other than those benefits expressly set forth in this Section 3.

 

-3-

--------------------------------------------------------------------------------

 

 

4.     Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Employee (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section 4, would be subject to the excise tax imposed by
Section 4999 of the Code, then Employee’s payments and benefits under this
Agreement or any other plan or agreement to which Employee is a party
(“Payments”) will be either:

 

(a)     delivered in full, or

 

(b)     delivered as to such lesser extent which would result in no portion of
such Payments being subject to excise tax under Section 4999 of the Code,

 

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Employee on an after-tax basis, of the greatest amount of
Payments, notwithstanding that all or some portion of the Payments may be
taxable under Section 4999 of the Code. Unless the Company and Employee
otherwise agree in writing, any determination required under this Section 4 will
be made in writing by Armanino LLP or by a nationally recognized accounting firm
(the “Accountants”), whose determination will be conclusive and binding upon
Employee and the Company for all purposes. For purposes of making the
calculations required by this Section 4, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Employee will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 4.

 

5.     Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:

 

(a)     Benefit Plans. “Benefit Plans” means plans, policies or arrangements
that the Company sponsors (or participates in) and that immediately prior to
Employee’s termination of employment provide Employee and/or Employee’s eligible
dependents with medical, dental, and/or vision benefits. Benefit Plans do not
include any other type of benefit (including, but not by way of limitation,
disability, life insurance or retirement benefits). A requirement that the
Company provide Employee and Employee’s eligible dependents with coverage under
the Benefit Plans will not be satisfied unless the coverage is no less favorable
than that provided to Employee and Employee’s eligible dependents immediately
prior to Employee’s termination of employment.

 

(b)     Cause. “Cause” means (i) a willful failure by Employee to substantially
perform Employee’s duties as an employee, other than a failure resulting from
the Employee’s complete or partial incapacity due to physical or mental illness
or impairment, (ii) a willful act by Employee that constitutes gross misconduct
and that is injurious to the Company, (iii) circumstances where Employee
willfully imparts material confidential information relating to the Company or
its business to competitors or to other third parties other than in the course
of carrying out Employee’s duties, (iv) a material and willful violation by
Employee of a federal or state law or regulation applicable to the business of
the Company that is injurious to the Company, or (v) Employee’s conviction or
plea of guilty or no contest to a felony, which the Company reasonably believes
has or will negatively reflect on the Company’s business or reputation. No act
or failure to act by Employee will be considered “willful” unless committed
without good faith and without a reasonable belief that the act or omission was
in the Company’s best interest.

 

-4-

--------------------------------------------------------------------------------

 

 

(c)     Change of Control. “Change of Control” means the occurrence of any of
the following:

 

(i)     the sale, lease, conveyance or other disposition of all or substantially
all of the Company’s assets to any “person” (as such term is used in Section
13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
entity or group of persons acting in concert;

 

(ii)     any person or group of persons (as defined in Rule 13d-5 under the
Exchange Act) becoming the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities;

 

(iii)     a merger or consolidation of the Company with any other corporation,
other than a merger or consolidation that would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or its controlling entity) at least 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity (or its controlling entity) outstanding immediately after such merger or
consolidation; or

 

(iv)     a contest for the election or removal of members of the Board that
results in the removal from the Board of at least 50% of the incumbent members
of the Board.

 

Notwithstanding the foregoing, to the extent required to avoid accelerated
taxation and/or tax penalties under Code Section 409A, as defined below, a
Change of Control shall be deemed to have occurred with respect to this
Agreement only if a change in the ownership or effective control of the Company
or a change in ownership of a substantial portion of the assets of the Company
shall also be deemed to have occurred under Code Section 409A.

 

(d)     Disability. “Disability” and “Disabled” will mean that Employee has been
unable to perform the principal functions of Employee’s duties due to a physical
or mental impairment, but only if such inability has lasted or is reasonably
expected to last for at least six months. Whether Employee has a Disability will
be determined by the Board based on evidence provided by one or more physicians
selected by the Board.

 

(e)     Good Reason. “Good Reason” means the occurrence of any of the following
without the Employee’s consent: (i) a material diminution in Employee’s base
salary, except for reductions that are in proportion to any salary reduction
program approved by the Board that affects a majority of the senior Employees of
the Company; (ii) a requirement that Employee report to a corporate officer or
employee that is not a corporate officer or employee of the Company as of the
date of this Agreement, instead of reporting directly to the Board; (iii)  a
material change in the geographic location at which Employee must perform his
services of not less than fifty (50) miles from the Company’s primary place of
business immediately prior to such relocation; or (iv) any other action or
inaction that constitutes a material breach by the Company of this Agreement in
each case which is not cured by the Company within thirty (30) days following
the Company’s receipt of written notice from Employee, which must be given by
Employee within ninety (90) days of the event alleged to constitute Good Reason.
For termination to constitute resignation for Good Reason, Employee must resign
within 30 days following expiration of such cure period.

 

-5-

--------------------------------------------------------------------------------

 

 

6.     Non-Solicitation. For a period beginning on the Effective Date and ending
twelve (12) months after Employee ceases to be employed by the Company (the
“Non-Solicitation Period”), Employee, directly or indirectly, whether as
employee, owner, sole proprietor, partner, director, member, consultant, agent,
founder, co-venturer or otherwise, will not: (i) solicit, induce or influence
any person to leave employment with the Company; or (ii) use any of the
Company’s trade secrets to directly or indirectly solicit business from any of
the Company’s customers and users on behalf of any business that directly
competes with the principal business of the Company; provided, however, that the
Non-Solicitation Period shall end fifteen (15) months after Employee ceases to
be employed by the Company in the event Employee’s employment is terminated
pursuant to a Change of Control Termination.

 

7.     Successors.

 

(a)     The Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

 

(b)     The Employee’s Successors. The terms of this Agreement and all rights of
Employee hereunder will inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

8.     Notice.

 

(a)     General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Employee, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its President.

 

(b)     Notice of Termination. Any termination by the Company for Cause or by
Employee for Good Reason or as a result of a voluntary resignation will be
communicated by a notice of termination to the other party hereto given in
accordance with Section 8(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Employee to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Employee hereunder or preclude Employee from asserting such fact or
circumstance in enforcing his or her rights hereunder.

 

-6-

--------------------------------------------------------------------------------

 

 

9.     Miscellaneous Provisions.

 

(a)     Code Section 409A. The parties agree that this Agreement shall be
interpreted to comply with or be exempt from Section 409A of the Code
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. In no event whatsoever will Company be liable
for any additional tax, interest or penalties that may be imposed on Employee
under Code Section 409A or any damages for failing to comply with Code Section
409A. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under Code
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Employee is deemed on the date of termination
to be a “specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Code Section 409A
payable on account of a “separation from service,” such payment or benefit shall
be made or provided on the date which is the earlier of (i) the expiration of
the six (6)-month period measured from the date of such “separation from
service” of Employee, and (ii) the date of Employee’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 9(a) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed on the first business day following the expiration of the
Delay Period to Employee in a lump sum, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein. For purposes of Code Section 409A,
Employee’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

 

(b)     No Duty to Mitigate. Employee will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Employee may receive from any other source.

 

(c)     Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Employee and by an authorized officer of the Company (other than
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

-7-

--------------------------------------------------------------------------------

 

 

(d)     Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

 

(e)     Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto and supersedes in their entirety all prior representations,
understandings, undertakings or agreements (whether oral or written and whether
expressed or implied) of the parties with respect to the subject matter hereof,
including (without limitation) the Employment Agreement). No future agreements
between the Company and Employee may supersede this Agreement, unless they are
in writing and specifically mention this Agreement. With respect to equity
awards granted on or after the date hereof, the acceleration of vesting provided
herein will apply to such awards except to the extent otherwise explicitly
provided in the applicable equity award agreement, which provision must include
a reference to this Agreement.

 

(f)     Choice of Law. The laws of the State of California (without reference to
its choice of laws provisions) will govern the validity, interpretation,
construction and performance of this Agreement.

 

(g)     Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

 

(h)      Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

 

(i)       Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

 

-8-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

 

GIGA-TRONICS INCORPORATED    

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

William J. Thompson

 

 

Title: 

Chairman 

 

                          EMPLOYEE                         John R. Regazzi  


     

-9-